Citation Nr: 1331681	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an effective date prior to August 4, 1998, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder with occasional depression and posttraumatic stress disorder (PTSD), to include on the basis that failure to grant service connection for this disability in an October 24, 1990, rating decision constituted clear and unmistakable error (CUE).
.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Although the claims file contains an August 2003 VA Form 21-22 designating the Disabled American Veterans as the Veteran's service representative, letters from the Veteran dated in July 2009 and August 2009, as well as his hearing testimony in June 2013, indicate the Veteran wishes to represent himself in this matter.
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

During a June 2013 hearing, the undersigned fully explained the issues on appeal and informed the Veteran of the evidence required for the issues to be granted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the Veteran submitted additional evidence along with a waiver of RO review of that evidence.
 
In July 2013 the Veteran submitted additional evidence he asserted supported his claim that there was CUE in the October 1990 rating decision.  The evidence consists of definitions of several mental disorders.  The Board notes that CUE claims are determined based on the evidence of record at the time of the rating decision being attacked as CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Consequently, the newly submitted evidence is not relevant to the Veteran's CUE claim and remand to the CUE claim to the RO for review of the newly submitted documents would serve no useful purpose.  There is no prejudice to the Veteran for the Board to decide his CUE claim without RO review of the newly submitted evidence.  



FINDINGS OF FACT

1.  An October 1990 rating decision denied service connection for a bipolar disorder and denied service connection for a character disorder. 

2.  The evidence of record at the time of the October 1990 rating decision included two in-service medical opinions stating that the Veteran had no mental disorder and an August 1969 discharge examination report indicating that the Veteran had no psychiatric abnormality.

3.  The October 1990 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

4.  The RO issued a rating decision in May 2003 granting service connection for an acquired psychiatric disorder, effective August 4, 1998, the date of a claim to reopen.  Although provided notice thereof, the Veteran did not perfect an appeal. 

5.  In August 2006, the Veteran filed a claim of entitlement to an effective date prior to August 4, 1998 for the grant of service connection for an acquired psychiatric disorder. 

6.  In April 2008, the Veteran withdrew his claim for entitlement to an effective date prior to August 4, 1998 for the grant of service connection for an acquired psychiatric disorder.

7.  In March 2009, the Veteran filed a new claim of entitlement to an effective date prior to August 4, 1998 for the grant of service connection for an acquired psychiatric disorder.






CONCLUSIONS OF LAW

1.  The October 1990 rating decision denying service connection for an acquired psychiatric disorder did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2012). 

2.  The claim of entitlement to an effective date prior to August 4, 1998, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder with occasional depression and PTSD, is denied as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veteran claims that there was CUE in an October 1990 rating decision for failing to grant his claim for service connection for a psychiatric disorder.  He points out that in June 1990 he claimed service connection for anxiety/depression and bipolar disorder and that the RO only adjudicated the bipolar disorder claim.  The Veteran asserts that the failure of the RO to adjudicate the claim for service connection for anxiety/depression was CUE.  In a July 2013 letter the Veteran also asserted that there was CUE in the October 1990 rating decision because the VA failed to provide the Veteran a VA medical examination and diagnosis regarding his psychiatric state. 

With regards to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here because the Veteran did not appeal the October 1990 rating decision. 

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

In order for there to be a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated."  See Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

[I]t is a very specific and rare kind of 'error.' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The October 1990 rating decision, as explained, is a final and binding determination because, although the Veteran submitted a notice of disagreement, he did not submit a substantive appeal, and thus he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2012). 

The October 1990 decision denied service connection for bipolar disorder and passive aggressive character and behavior disorder.  The Board recognizes that in September 1997 the Board issued a decision finding that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disability.  A Board decision ordinarily subsumes any prior rating decisions addressing the same issue (a concept known as "delayed subsuming").  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  See also 38 C.F.R. § 20.1104.  The Board's September 1997 decision, however, did not subsume the RO's prior October 1990 rating decision in this instance.  VA's General Counsel has held that, if the Board concludes that new and material evidence sufficient to reopen a prior, unappealed RO decision has not been submitted, and denies reopening, the Board's decision does not serve as a bar to a claim of CUE in the prior RO decision.  VAOPGCPREC 14-95 (May 12, 1995).  Thus, the RO may consider the claim for revision of its October 1990 rating decision based on CUE.

The Veteran's service treatment records (STR) reveal that on enlistment examination in September 1966 no psychiatric disability was found.  An undated Report of Medical History in which the Veteran reported that he had been in the military for one year, the Veteran indicated that he had, or had had, nervous trouble.  In December 1967 the Veteran was seen for unexplained anxiety.  On an August 1969 Report of Medical History the Veteran indicated that he had had depression or excessive worry, and nervous trouble.  Medical examination in August 1969 revealed no psychiatric abnormality.  An August 1969 certificate states that the Veteran was provided a psychiatric evaluation and that the Veteran was found to be free of mental defect or illness and was able to understand the nature and probable consequences of his acts.  The diagnosis was character and behavior disorder - passive aggressive type.  In November 1969 a physician reported that he had evaluated the Veteran in October 1969 and had reviewed the Veteran's mental health records.  The physician diagnosed passive-aggressive character disorder and recommended that the Veteran be separated from the military for unsuitability.  

The Veteran submitted a claim for service connection for anxiety/depression (bipolar disorder) in June 1990.  He reported that his claimed disability began in January/February 1967.  The Veteran indicated on his claim form that he had received mental health treatment during service at Fort Devens, Massachusetts, Fort Hood, Texas, and Fort Richardson, Alaska.

University or Oregon medical records, from after the Veteran's discharge from service, show treatment from March 1983 to May 1983 for polysubstance abuse.  He reported problems at night with gnashing of teeth and not sleeping well.  He was prescribed Valium.  

Private medical records dated in March and May 1990 indicate that the Veteran reported memory loss.  He reported periods of being somewhat tense, and other periods of being really very down.  It was noted that the Veteran was seeing a psychologist and that he was taking Wellbutrin.  

VA treatment records in June 1990 indicate that the Veteran complained of depressed feelings and suicidal ideation.  When examined he admitted that he had no intention of suicide, his intention was to simply find "counseling resources." 

In June 1990, the Veteran reported treatment for anxiety and depression in 1985, 1986 and 1990 at a Vet Center, and in 1989 and 1990 at student health services.  The Veteran reported treatment from a physician for bipolar disorder in 1990.

A June 1990 probation officer letter states that the Veteran failed to follow through with the requirements of undergoing a psychological evaluation and treatment recommendations.  The Veteran stated that he was suffering from intense depression.

A July 1990 letter from a readjustment counseling therapist states that the Veteran was seen in June 1990.  He was put on a wait list for future appointments to help him find the right resource for his problems, which seemed to relate to childhood issues.

The October 1990 rating decision denied service connection for bipolar disorder and passive/aggressive character and behavior disorder.  The decision noted that the Veteran was discharged from service due to a character and behavior disorder of passive/aggressive type.  It stated that the Veteran manifested repeated acts of rebellion against military authority and a negative attitude towards military service and failed to improve in spite of rehabilitative efforts.  The rating decision noted that the STR were negative for treatment for a neurosis or psychosis during service.  It noted that the Veteran reported that he was seen for anxiety and depression at Portland State University Counseling Center/Health Services Unit from January 1971 to 1974.  The rating decision states that a request was sent to Portland State University for those records, but no records were received.  The rating decision denied service connection for bipolar disorder, noting that there was no evidence to show that the Veteran developed a psychosis during service or within one year of discharge from service.  Service connection was denied for a character and behavior disorder as such were considered a constitutional-developmental abnormality.

The Board finds that the Veteran's assertion that the October 1990 rating decision should have adjudicated a claim of service connection for an anxiety and depression disability is simply a disagreement with the weighing of the evidence and the factual determinations the RO reached.  The law provides, however, that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  Notably, the October 1990 rating decision specifically discussed anxiety and depression.  It is clear that the RO considered all of the Veteran's claimed psychiatric disabilities at that time including anxiety and depression.  The Board recognizes that the STR contain complaints of anxiety and depression.  However, the most probative STR are the psychiatric evaluations which state that the Veteran had no psychiatric disability, only a behavior/character disorder.  A claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as the Veteran's contention that the evidence of record at the time warranted granting service connection for anxiety or depression, and that the RO committed error by not adjudicating such, is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE. 

With respect to the Veteran's assertion that the failure of VA to obtain a VA medical examination and opinion regarding his claim for psychiatric disability was CUE, the Board must point out that it is well settled law that the failure to fulfill the duty to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Obviously, providing a VA medical examination is one of the potential duties by which VA can assist a Veteran in the development of a claim.  The Board does not reach the question of whether VA should have provided such an examination in a CUE analysis, because as noted above, it could not constitute CUE regardless.  

Therefore, the Board finds that the October 1990 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the October 1990 rating decision that did not award service connection for a psychiatric disorder.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE, and accordingly, there is no basis for establishing an effective date prior August 4, 1998 for the grant of service connection for an acquired psychiatric disorder based on CUE in the October 1990 rating decision. 
Effective Date

Although VA has statutory and regulatory notice and duty to assist, those provisions are not applicable herein where resolution of the effective date claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

A May 2003 rating decision granted the Veteran service connection for an acquired psychiatric disorder, including anxiety disorder with occasional depression and PTSD, effective from August 4, 1998.  In August 2003 the Veteran submitted a notice of disagreement with the effective date assigned, requesting that his effective date go back to 1989.  In October 2003 the RO sent a statement of the case to the Veteran.  The Veteran did not respond within the appeal period.

In August 2006 the Veteran contacted the RO to check on his appeal for an earlier effective date.  The RO informed the Veteran that the appeal period had closed.  The Veteran stated that he did not receive any communications from the appeal department and again requested an earlier effective date. 

In January 2007, the RO denied an earlier effective date for the grant of service connection for an acquired psychiatric disorder.  The Veteran submitted a notice of disagreement in January 2007.  In April 2008 the Veteran submitted a statement withdrawing his claim for an effective date prior to August 4, 1998 for the grant of service connection for his acquired psychiatric disorder.

In March 2009, the Veteran submitted a new claim for an effective date prior to August 4, 1998 for the grant of service connection for his acquired psychiatric disorder.  The July 2009 rating decision currently on appeal denied the Veteran's claim and the Veteran perfected his appeal.

With regard to the Veteran's August 2006 statement indicating that he did not receive the October 2003 statement of the case (SOC), the Board notes that the SOC was sent to the Veteran's address of record at that time and that the SOC was not returned as undeliverable.  The Board recognizes that in January 2004 the Veteran submitted an unrelated document indicating a new address and indicating that it was different from the last address furnished to VA.  However, the Veteran did not indicate on the document when his address had changed and he made no mention of his effective date claim.  Given that VA sent the SOC to the Veteran's address of record at that time, and given that the SOC was not returned as undeliverable, the RO correctly closed out the Veteran's effective date appeal when a substantive appeal was not received from the Veteran.

It is clear from the Veteran's submitted statements and testimony before the Board that he does not dispute the fact that he did not perfect an appeal the May 2003 rating decision with respect to the effective date assigned for service connection for an acquired psychiatric disorder. 

After a rating decision that grants service connection and assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Accordingly, where a free-standing earlier effective date claim is made (absent CUE in the relevant rating decision), the claim must be denied as a matter of law.  Id.  Consequently, the May 2003 rating decision, which granted service connection for an acquired psychiatric disorder, including anxiety disorder with occasional depression and PTSD, effective August 4, 1998, is final with respect to the effective date of service connection.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

As noted above, the RO did not committed CUE within the October 1990 rating decision, which denied service connection for a bipolar disorder and a character disorder.  Consequently, the Veteran's current claim, received in March 2009, of entitlement to an effective date prior to August4, 1998 for the grant of service connection for an acquired psychiatric disorder is a free standing claim for entitlement to an earlier effective date and, thus, is denied as a matter of law.  Rudd, 20 Vet. App., at 299; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the Veteran's information, the Board would like to point out that even if he had perfected an appeal with regard to the May 2003 rating decision with regard to the August 4, 1998 effective date, he would not have been entitled to an effective date prior to August 4, 1998.  A September 11, 1997 Board decision denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran submitted a motion for reconsideration of that Board decision.  In December 1997 the Board denied the Veteran's motion for reconsideration.  The Veteran did not appeal the Board's decision.  Subsequent to the September 1997 Board decision, no communication was received from the Veteran which could be considered a request to reopen his claim for service connection for an acquired psychiatric disorder until August 4, 1998.  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  As no claim was received subsequent to September 1997 final Board decision, and prior to August 4, 1998, and because receipt of claim is later than entitlement arose, there was no basis for assignment of an effective date prior to the August 4, 1998.  See 38 C.F.R. § 3.400(r).


ORDER

Entitlement to an effective date prior to August 4, 1998, for the grant of service connection for an acquired psychiatric disorder, including anxiety disorder with occasional depression and PTSD, to include on the basis of a claim of CUE in an October 24, 1990 rating decision, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


